Citation Nr: 0119780	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-26 982	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a right hip disability 
based on additional disability due to treatment in a 
Department of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1943 to May 1947.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1996 rating decision of the Regional Office 
(RO) that denied the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for additional right 
hip disability due to treatment in a VA facility.  When this 
case was before the Board in July l997, it was remanded for 
additional development of the record.  Following the 
completion of the requested actions, the case was again 
before the Board in July 1999.  At that time, the Board 
concluded that the veteran's claim was not well grounded and, 
accordingly, denied the claim.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated December 1, 2000, 
the Court granted the Secretary's Unopposed Motion for Remand 
and to Stay Proceedings, and vacated the Board's July 1999 
decision.  

By letter dated January 29, 2001, the Board wrote the 
veteran's attorney and advised him that he could submit 
additional argument and evidence in support of the veteran's 
claim.  He was given 90 days to do so, but no response was 
received.  

While the case was pending before the Court, recently enacted 
legislation has eliminated the well-grounded claim 
requirement, has expanded the VA's duty to notify the veteran 
and the representative, and has enhanced its duty to assist a 
veteran in developing the facts pertinent to the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical records concerning his treatment for his right hip 
disability.  Additionally, the RO provided the veteran with 
an examination concerning his right hip disability.  Finally, 
the Board observes that the veteran's representative was 
again recently afforded the opportunity to furnish additional 
evidence to support the claim.  In the absence of the receipt 
of any evidence or indication that there is relevant evidence 
that has not been obtained, the Board, accordingly, finds 
that all facts have been developed to the extent possible.


FINDINGS OF FACT

1.  The veteran underwent a right total hip replacement when 
hospitalized by the VA from December 1973 to January 1974, 
with revisions at VA facilities in 1976, 1985 and 1997.

2.  The veteran continues to have complaints involving the 
right hip.

3.  No additional disability to the right hip resulted from 
the treatment the veteran received from the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional right hip 
disability due to treatment in a VA facility have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (as 
in effect prior to October 1, 1997.)




 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was hospitalized by the VA from December 1973 to 
January 1974 for bilateral avascular necrosis of the femoral 
heads.  He had been symptomatic on the right side for four 
years.  During the hospitalization, he underwent a right 
total hip replacement.  He did quite well postoperatively.  
The veteran gradually ambulated and had an uneventful 
recovery.  His postoperative course was normal.  He was 
independent on crutches at the time of discharge, with 
partial weight bearing on the right side.  It was indicated 
that the wound healed with no problems.  The diagnosis was 
avascular necrosis of the femoral head, right.  On discharge, 
it was noted that the veteran was referred to physical 
therapy two or three times weekly.  

The veteran was again hospitalized by the VA from March to 
April 1974.  He was admitted for muscle pedicle graft to the 
left hip.  It was reported that the right total hip 
replacement had healed completely, and was pain free.  

Private medical records show that the veteran was seen in May 
1974.  It was reported that the previous month, he had 
satisfactory range of motion and negative Trendelenburg sign.  
The impression was that the right hip would make good 
functional recovery by June 1974.  

When hospitalized by the VA from May to July 1976, it was 
noted that the veteran had done well until January 1976.  At 
that time, he complained of increasing pain in the right hip.  
He was seen in the surgery clinic in April 1976, at which 
time X-rays were suspicious for a loose prosthesis.  The 
following month, he collapsed at his job, and again 
complained of pain in the hip.  During the hospitalization, 
an arthrogram revealed a loose prosthesis.  Cultures taken at 
that time revealed no evidence of infection.  A total hip 
replacement on the right was performed.  The right femoral 
prosthesis was noted to be loose at surgery and was replaced 
with a new Bechtol stem of the same type.  Postoperatively, 
the veteran did well.  Throughout the hospitalization, there 
were no signs of deep infection.  About eight days after the 
surgery, it was indicated that the veteran was to be referred 
to physical therapy "on Monday" for treatment.  A note 
dated June 30, 1976 states "plan PT on Monday."  He was 
discharged on crutches with nonweight bearing on the right.  
The diagnoses were history of osteoarthritis secondary to 
avascular right hip and status post total hip replacement, 
status post left bone graft.  

VA outpatient treatment records have been associated with the 
claims folder.  The veteran was seen in the orthopedic clinic 
in August 1976 for complaints of right hip pain with each 
step.  He had just begun partial weight bearing.  The 
impression was loose greater trochanter.  He again complained 
of right hip pain, especially with weight bearing, in 
September 1976.  He walked with a stiff, antalgic gait.  The 
veteran again had complaints concerning his right hip in 
October 1976.  It was noted that he was to continue therapy.  

The veteran was examined by a private physician in October 
1976.  The examiner noted that the veteran had a right total 
hip replacement in 1973, and a muscle pedicle graft to the 
left hip later that year.  He also noted that the veteran 
underwent a right hip redo because of a presumably loose 
femoral prosthesis and the femoral trochanter was replaced by 
wires that broke shortly after the operation.  He now had 
more pain than ever in the right hip.  X-ray studies of the 
right hip showed a nonunion and broken wires of the greater 
trochanter, some lucency around the acetabular component of 
the total hip.  

The veteran was seen by another private physician in November 
1977.  It was noted that he had done fairly well following 
the December 1973 surgery, and had even returned to his usual 
occupation, which involved climbing ladders.  He had to stop 
work in "May 1973" because of severe pain in the right hip.  
He had a further surgical procedure for a loose femoral 
prosthesis.  He complained of pain in the right hip at almost 
all times, but most discomfort was in the groin area with or 
without ambulation or motion.  Following an examination, the 
pertinent diagnosis was status post right total hip 
replacement, secondary to osteonecrosis of the femoral head.  
The examiner commented that although the angle of the femoral 
prosthetic component with the acetabular prosthetic component 
of the right hip was not optimum, there appeared to be good 
contact with equal leg lengths and hip motion was fairly 
good.  The pain the veteran experienced in the groin was most 
probably due to mechanical compression that occurred due to 
the incongruent matching of the femoral component with the 
acetabular component.  It was noted that his did not 
necessarily indicate a loose acetabular component.  

During a VA hospitalization from November to December 1985, 
it was noted that the veteran had suffered a right 
trochanteric nonunion that progressed to fibrous union.  He 
had been ambulating with crutches intermittently since 1975.  
Occasionally, he used a cane.  While hospitalized, he 
underwent a revision right total hip replacement.  He did 
extremely well postoperatively.  Physical therapy was begun 
on the third postoperative day and progressed quite rapidly 
to the point that he was ambulating touch-down weight bearing 
at the time of discharge.  The wound healed well.  There were 
no postoperative complications.  The diagnosis was failed 
right total hip replacement.

The veteran was admitted to a VA hospital in February 1986 
with a one-week history of fevers and right hip pain.  
Testing revealed no evidence of infection of the right hip 
prosthesis.  

VA outpatient treatment records dated from 1988 to 1995 have 
been associated with the claims folder.  It was noted in May 
1988 that the veteran used a cane.  He complained of mild 
right thigh and groin pain.  In January 1989, the veteran 
again reported occasional groin and thigh pain.  An X-ray 
study of the right hip joint revealed evidence of replacement 
arthroplasty of the hip joint.  The position of the 
prosthesis and stem of the prosthesis was satisfactory.  
Another X-ray study of the right hip and femur in March 1990 
again showed that the position of the prosthesis was good.  
It was noted in May 1995 that the veteran was status post 
revision total hip replacement times three for femoral head 
avascular necrosis.  He related a vague history of right 
lower extremity "virus" affecting the muscles 
intermittently.  He indicated that he was presently having an 
"attack."  Following an examination, the assessment was 
that the veteran had loosening of the acetabulum.  He was 
noted to be doing well clinically.  

The veteran was hospitalized by the VA from February to March 
1997.  He complained of worsening right hip pain over the 
previous five years.  He stated that he was unable to bear 
weight secondary to pain, clicking and instability.  X-ray 
studies of the right hip showed loosening of the right 
acetabular cup with continued bone loss.  During the 
hospitalization, a revision of a right total hip arthroplasty 
was performed.  He had an unremarkable postoperative course.  
He underwent aggressive subacute rehabilitation therapy and 
was discharged in excellent condition.  

The veteran was afforded an orthopedic examination by the VA 
in June 1998.  He reported a history of onset of right hip 
pain in 1971, and that it was determined to be due to 
avascular necrosis of the right femoral head.  He had a total 
hip replacement arthroplasty in 1973 and underwent muscle 
pedicle surgery for the left hip in 1974.  The veteran had 
revision of the right total hip replacement in 1976 due to 
pain.  After that surgery, the veteran related that he 
continued to have pain and had to rely on the use of a 
wheelchair and crutches for about nine years.  He had another 
revision of the right total hip in 1985.  He stated that this 
worked out well for about one year, and that the pain re-
zoned, and the cup was noted to be loose, and migrating out 
of position.  He claimed that for three years following that 
surgery, he had paralysis of the right leg, and that this was 
due to a virus.  The veteran added that the revision in 1997 
worked out well for a year, and he then had right groin pain.  
New X-ray studies showed lucencies about the cup, indicating 
loosening, and the veteran stated that he might need another 
revision of the right hip.  The veteran complained of pain in 
the right groin, the anterior aspect of the right thigh and 
the right trochanter.  The pains were aggravated by standing 
and walking.  

Following an examination, the diagnosis was failed right 
total hip replacement arthroplasty.  The examiner noted that 
the submitted medical records were reviewed.  These covered 
the operations up to 1985, including the operative reports, 
and these were carefully inspected.  He commented that the 
veteran continued to have disability attributable to right 
hip replacements performed by the VA in 1974, 1976, 1985 and 
1997.  The problems he had experienced of loosening of the 
components of the prostheses were not unusual and were an 
expected complication of this type of surgery.  The breaking 
of trochanteric wires, which had been noted in various 
reports, is also an expected complication of this type of 
surgery.  The examiner concluded that he did not find that 
there was any additional disability attributable to VA 
treatment.  The veteran had had good management of the hip 
problem, though unfortunately he had had problems with 
loosening of the components.  

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
appellant shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such appellant's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement, which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the appellant, or, in appropriate cases, the appellant's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. §  1151 was amended by 
Congress.  See 38 U.S.C. § 1151(a)(1) (1997); Pub. L. No. 
104-204, Title IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  
The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a appellant in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the appellant's 
willful misconduct and

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the appellant under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.§ 1151 was filed in August 
1995, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C. 
§ 1151(a)(1).  Congress specifically provided that the 
amendments to section 1151 would be applicable to all claims 
filed on or after October 1, 1997.  Id.  Therefore, the new 
statute is not applicable to the appellant's claim.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Accordingly, the Board 
will consider the appellant's claim without regard to fault 
of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed.Cir. 1993), 
aff'd, 513 U.S. 115 (1994).

The Board readily acknowledges that the veteran has undergone 
multiple surgeries on his right hip.  He had the initial 
surgery in 1973, and this was followed by revisions on 
several subsequent occasions.  It is not disputed that it 
must be considered that the veteran has a failed right hip 
replacement.  During the hearing at the RO in September 1996, 
the veteran testified that physical therapy was not provided 
immediately following the second total hip replacement in 
1976, and that this was in contrast to the initial surgery.  
(See September 10, 1996 hearing transcript, (Tr.)., at Page 
(Pg. 2.))  

In substance, the veteran asserts that he has additional 
disability to his right hip resulting from the treatment he 
received from the VA.  It is significant to point out, 
however, that there is a medical opinion of record concerning 
the veteran's right hip disability.  Based on the findings of 
a VA examination in June 1998, the examiner diagnosed a 
failed right total hip replacement arthroplasty.  He conceded 
that the veteran continued to have disability due to the 
right hip replacements.  He stated that the problems the 
veteran had experienced, including loosening of the 
components of the prostheses and the breaking of trochanteric 
wires, were expected complications of the surgeries the 
veteran had.  Ultimately, he opined that VA treatment did not 
result in additional disability.  The Board observes that 
during the RO hearing in September 1996, the veteran 
testified that no physician had verified his theory.  (Tr. at 
pg. 5.)  Thus, the veteran's statements provide the only 
evidence supporting his claim.  As a lay person, he is not 
qualified to provide a medical opinion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998) (lay persons are "generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms.").  The Board, 
therefore finds that the conclusions of the VA physician are 
of greater probative value than the unsupported opinion of 
the veteran.  Accordingly, the Board concludes that the 
weight of the evidence is against the claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for additional right 
hip disability due to treatment by the VA.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional right hip disability due to 
treatment by the VA are denied.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

